 Case: 1:16-cv-08637 Document #: 4441 Filed: 03/17/21 Page 1 of 3 PageID #:295148




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 IN RE BROILER CHICKEN ANTITRUST                         No. 1:16-cv-08637
 LITIGATION
                                                         Hon. Thomas M. Durkin
 This Document Relates To:                               Magistrate Judge Jeffrey T. Gilbert
 All Actions


               CLASS PLAINTIFFS’ JOINDER IN DEFENDANTS’ MOTION TO
                  AMEND SCHEDULING ORDER NO. 14 AND TO ADOPT
                       PROPOSED SCHEDULING ORDER NO. 15

           Direct Purchaser Plaintiffs (“DPPs”), Commercial and Institutional Indirect Purchaser

Plaintiffs (“CIIPPs”), and End User Consumer Plaintiffs (“EUCPs”) (collectively, “Class

Plaintiffs”) hereby join in Defendants’ Motion to Amend Scheduling Order No. 14 and to Adopt

Proposed Scheduling Order No. 15 (ECF No. 4439) (hereinafter, the “Motion”). Class Plaintiffs

do not necessarily adopt the reasoning that Defendants provide in their Memorandum

accompanying the Motion, but Class Plaintiffs agreed through the meet and confer process to a

compromise proposed Scheduling Order No. 15 that Defendants present in their Motion. Class

Plaintiffs agreed to this compromise proposal with Defendants because it accomplishes Class

Plaintiffs’ two most important priorities: (1) the proposal explicitly accounts for the need to

complete depositions currently stayed at the request of the U.S. Department of Justice, and (2)

maintains the Court’s well-considered trial date in October of next year.

           Class Plaintiffs are uncertain precisely what positions the various Direct Action Plaintiff

(“DAP”) constituencies will take with respect to the Motion. Therefore, Class Plaintiffs will await

DAPs’ oppositions or responses so Class Plaintiffs may submit a reply memorandum addressing

each position DAPs take with respect to Defendants’ motion.




557744.3
 Case: 1:16-cv-08637 Document #: 4441 Filed: 03/17/21 Page 2 of 3 PageID #:295149




Dated: March 17, 2021


W. Joseph Bruckner
Brian D. Clark                                s/ Steven A. Hart
Simeon A. Morbey
LOCKRIDGE GRINDAL NAUEN P.L.L.P.              Steven A. Hart (#6211008)
100 Washington Avenue South, Suite 2200       Brian Eldridge (#6281336)
Minneapolis, MN 55401                         Kyle Pozan (#6306761)
T: (612) 339-6900                             HART MCLAUGHLIN & ELDRIDGE, LLC
F: (612) 339-0981                             22 W. Washington Street, Suite 1600
wjbruckner@locklaw.com                        Chicago, IL 60602
bdclark@locklaw.com                           T: (312) 955-0545
samorbey@locklaw.com                          F: (312) 971-9243
                                              shart@hmelegal.com
Bruce L. Simon                                beldridge@hmelegal.com
Neil Swartzberg                               kpozan@hmelegal.com
PEARSON, SIMON & WARSHAW, LLP
350 Sansome Street, Suite 680                 Direct Purchaser Plaintiffs Interim Liaison
San Francisco, CA 94104                       Class Counsel
T: (415) 433-9000
F: (415) 433-9008
bsimon@pswlaw.com
nswartzberg@pswlaw.com

Clifford H. Pearson
Thomas J. Nolan
Daniel L. Warshaw
Michael H. Pearson
Bobby Pouya
PEARSON SIMON & WARSHAW, LLP
15165 Ventura Boulevard, Suite 400
Sherman Oaks, CA 92403
T: (818) 788-8300
F: (818) 788-8104
cpearson@pswlaw.com
tnolan@pswlaw.com
dwarshaw@pswlaw.com
mpearson@pswlaw.com
bpouya@pswlaw.com

Direct Purchaser Plaintiffs Interim Co-Lead
Class Counsel




557744.3
 Case: 1:16-cv-08637 Document #: 4441 Filed: 03/17/21 Page 3 of 3 PageID #:295150




s/ Daniel C. Hedlund                        s/ Shana E. Scarlett
Daniel E. Gustafson                         Shana E. Scarlett
Daniel C. Hedlund                           HAGENS BERMAN SOBOL SHAPIRO LLP
Michelle J. Looby                           715 Hearst Avenue, Suite 202
Joshua R. Rissman                           Berkeley, California 94710
Brittany N. Resch                           Telephone: (510) 725-3000
GUSTAFSON GLUEK PLLC                        Facsimile: (510) 725-3001
120 South Sixth Street, #2600               shanas@hbsslaw.com
Minneapolis, MN 55402
T: (612) 333-8844                           Steve W. Berman
dgustafson@gustafsongluek.com               HAGENS BERMAN SOBOL SHAPIRO LLP
dhedlund@gustafsongluek.com                 1918 8th Avenue, Suite 3300
mlooby@gustafsongluek.com                   Seattle, Washington 98101
jrissman@gustafsongluek.com                 (206) 623-7292
bresch@gustafsongluek.com                   steve@hbsslaw.com

                                            Lead Counsel for the End-User Consumer
Joseph W. Cotchett                          Class
Adam Zapala
Tamarah Prevost
COTCHETT, PITRE & MCCARTHY, LLP
840 Malcolm Road, Suite 200
Burlingame, CA 94010
T: (650) 697-6000
jcotchett@cpmlegal.com
azapala@cpmlegal.com
tprevost@cpmlegal.com

Commercial and Institutional Indirect
Purchaser Plaintiffs Interim Co-Lead
Counsel

Kenneth A. Wexler
Edward A. Wallace
WEXLER WALLACE LLP
55 W.Monroe Street, Suite 3300
Chicago, IL 60603
T: (312) 346-2222
kaw@wexlerwallace.com
eaw@wexlerwallace.com
tad@wexlerwallace.com

Commercial and Institutional Indirect
Purchaser Plaintiffs Liaison Counsel




557744.3                                2
